Citation Nr: 0611337	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
(claimed as valvular heart disease).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for 
hypercholesterolemia.

5.  Entitlement to service connection for residuals of 
stomach surgery.


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel  
INTRODUCTION

The appellant is a veteran who had recognized active service 
with the Philippine Scouts from July 1946 to March 1949.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A heart disorder (claimed as valvular heart disease), 
diabetes mellitus, and hypertension were not manifested in 
service or in the veteran's first postservice year, and are 
not shown to be related to the veteran's active service.  

2  Hypercholesterolemia, of itself, is a laboratory finding, 
and not a compensable disability entity under VA law and 
regulations.

3.  Stomach surgery was not performed during the veteran's 
service, and a stomach disorder was neither manifested in 
service nor shown to be related to the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder (claimed as 
valvular heart disease) is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

4.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

5.  Service connection for residuals of stomach surgery is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was provided VCAA notice in July 2002 
correspondence (prior to the rating decision appealed) from 
the RO.  Specifically, the July 2002 correspondence informed 
him of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  He was advised that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Further 
regarding content of notice, the March 2003 decision now on 
appeal, a March 2004 statement of the case (SOC), and 
supplemental SOCs (SSOCs) issued in June and August 2004, 
informed the veteran of what the evidence showed and why the 
claims were denied.  The July 2002 correspondence, additional 
correspondence from the RO in December 2003, and the March 
2004 SOC advised the veteran of what the evidence must show 
to establish entitlement to the benefits sought.  The SOC 
contained the text of the regulation implementing the VCAA, 
including the specific provision that the claimant is to be 
advised to submit everything in his possession pertinent to 
the claim.  Everything submitted to date has been accepted 
for the record and considered.  

While complete notice was not provided prior to the initial 
determination in this matter, the veteran has received 
adequate notice since, and has had ample opportunity to 
respond and/or supplement the record and participate in the 
adjudicatory process.  The case was reviewed de novo after 
complete notice and response (see June and August 2004 
SSOCs), and the veteran has had ample opportunity to respond.  
Finally, the veteran has not alleged that the notice in this 
case was less than adequate.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured to the 
extent possible.  Evidentiary development is complete to the 
extent possible; VA's duties to notify and assist are met.  
It is not prejudicial to the veteran for the Board to proceed 
with appellate review.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar.3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Here, 
the veteran was not provided notice regarding disability 
ratings or effective dates of awards.  However, such matters 
only gain significance with an award of service connection.  
Where (as here) service connection is being denied, there is 
no prejudice resulting from the lack of notice regarding 
ratings or effective dates.  

Background

At the outset, it is noteworthy that the veteran's service 
medical records were evidently destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The RO was able to obtain service personnel 
records, which include service separation documents (a 
certificate of Honorable Discharge from the Army of the 
United States dated in March 1949, a WD AGO Form 53, and a WD 
AGO Form 100), and a United States service department 
verification, via the NPRC, indicating that the veteran 
served in the "new" Philippine Scouts from July 1946 to 
March 1949.  The veteran has alleged that he also served as a 
recognized guerilla from August 1943 to May 1946.  However, 
United States service department verifications in February 
2003 and August 2004 (again via NPRC) reported that the 
veteran is not listed in the reconstructed guerilla roster 
maintained at the Manila RO; and further, he "has no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces."  Thus, in regard to the veteran's assertion 
that he served as a recognized guerilla, United States 
service department certifications of service are binding on 
VA, and there is no additional evidence for the veteran to 
provide.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service personnel records are silent for any reference to 
complaints, treatment, and/or clinical findings of any health 
disorder during the veteran's service.  

The earliest postservice medical evidence of record consists 
of medical reports from a private physician, dated from July 
1994 to April 2002.  A July 1994 record shows that the 
veteran complained of severe hypertension and atypical chest 
pain.  The veteran reported that he had "not had 
hypertension in the past, and this is quite recent."  
Examination revealed that the veteran's blood pressure was 
190/110.  Soft carotid bruits were found, and auscultation of 
the heart revealed a fourth heart sound indicating that the 
heart was "a little bit strained."  The impression was 
severe hypertension.  An echocardiogram demonstrated a mild 
to moderate mitral valvular leak, most likely a result of the 
hypertension.  Aggressive treatment was recommended, and the 
physician expressed that the mitral valvular leak would most 
likely improve with proper control of the veteran's blood 
pressure.  The same physician performed an echocardiogram in 
January 2002 that showed mild aortic root atherosclerosis, 
and aortic valve sclerosis.  Left ventricular size and 
overall systolic function were normal.  There was left 
ventricular relaxation abnormality, a sign of left ventricle 
diastolic dysfunction.  Also noted were mild aortic, 
pulmonary, mitral, and tricuspid regurgitations.  

Additional medical records from other private physicians, 
dated from April 1996 to August 2002, show that the veteran 
was treated in April 1996 for blunt abdominal injuries he 
sustained in a motor vehicle accident.  Initial examination 
subsequent to the accident showed that there was no free 
peritoneal fluid or any obvious collection of fluid or 
hematoma, either peritoneally or retroperitoneally, but 
computed tomography showed anterior abdominal wall swelling 
and contusion "as a result of the seat belt injury."  A 
physician reported in an April 1996 treatment record that the 
veteran's past illnesses "include no significant medical or 
surgical problems except for a history of hypertension and 
possible chronic renal disease."  It was further noted that 
the veteran "was on some diuretics also for blood 
pressure."  Examination resulted in diagnoses of blunt 
abdominal injuries with ileus and probable bowel injuries, 
possible sepsis with dehydration, and chronic renal disease.  
Surgical reports in April 1996 show that, due to the 
abdominal injuries sustained in the motor vehicle accident, 
the veteran underwent a laparotomy, an ileal resection, and a 
partial colectomy with Hartmann's colostomy.  Postoperative 
diagnosis was multiple blunt abdominal injuries, with ileal 
and sigmoid gangrene due to mesentery disruption and 
contusion.  The remainder of the private medical records 
dated through August 2002 include diagnoses of hypertension.  
The private medical records are silent for any reference to 
the veteran's service, or to any injuries or diseases in 
service.  

Additional medical records from private physicians, dated 
from January to June 2002, reveal that the veteran was a 
patient since 1994.  The records document follow-up treatment 
the veteran received for numerous health problems, including 
diabetes mellitus, hypertension, hypercholesterolemia, and 
carotid artery stenosis.  The records do not refer to the 
veteran's service or to any injuries or diseases in service.  

In January 2003, the veteran executed and submitted an NA 
Form 13055, wherein he was provided the opportunity to report 
any injuries or other health problems in service, as well as 
the location(s) of any medical treatment he received in 
service.  In the NA Form 13055, the veteran reported his 
abdominal surgery in April 1996, and he reported that he 
carried diagnoses of a heart condition, diabetes mellitus, 
high cholesterol, and hypertension since 2002.  He did not 
report any complaints, treatment, or diagnosis of any 
injuries or diseases in service.  

In a May 2004 letter, one of the veteran's private physicians 
reported that she and other physicians had followed the 
veteran since July 1994 for disorders including hypertension, 
obstructive sleep apnea, hypercholesterolemia, diabetes 
mellitus, and valvular heart disease.  The physician reported 
that the veteran continued to be permanently disabled because 
of his current medical problems.  The physician made no 
reference to the veteran's service or to any injuries or 
diseases he may have sustained/incurred in service.  

Legal Criteria and Analysis

As a preliminary matter, the Board again notes that VA has 
been unable to obtain the veteran's complete service medical 
records.  In such cases, VA has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  
The evidence of record reflects that the RO pursued service 
records pertaining to the veteran through the appropriate 
alternative sources.  In each case, the RO has been informed 
that any such available records were already forwarded to the 
RO (here, service personnel records), and additional service 
records, including service medical records, are not 
available.  The Board is satisfied that the RO attempted, 
albeit unsuccessfully, to locate additional pertinent 
evidence regarding the veteran's service medical records.  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Pruitt 
and Cuevas.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (here, 
cardiovascular-renal disease (including hypertension) or 
diabetes mellitus) becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, notwithstanding that there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

It is not in dispute that the veteran currently carries 
diagnoses of valvular heart disease, diabetes mellitus, and 
hypertension; and although not clearly shown, it appears that 
he continues to suffer from residual effects of abdominal 
surgery he underwent in April 1996.  As noted above, the 
available service personnel records are entirely negative for 
diagnosis or treatment of any medical condition.  Postservice 
medical records show postservice diagnoses of valvular heart 
disease, diabetes mellitus, hypertension, and residuals of 
abdominal surgery in April 1996, for which the veteran was 
initially treated several decades after service.  The 
earliest documented diagnosis of a cardiovascular disorder, 
diabetes mellitus, and hypertension is in July 1994, 
approximately 45 years after the veteran's separation from 
service in March 1949.  As was noted, the veteran underwent 
abdominal surgery in April 1996, which was clearly due to 
injuries he sustained in an April 1996 motor vehicle 
accident.  No competent (medical) evidence of record relates 
the valvular heart disease, diabetes mellitus, and/or 
hypertension documented as early as 1994 to service.  
Likewise, any residuals of abdominal surgery are clearly 
shown to be due to injuries the veteran sustained in a motor 
vehicle accident in April 1996, and not to any event, injury, 
or disease in service.  There is no competent (medical) 
evidence that the veteran has a stomach disorder that is 
related to his service.  

As a heart disorder (claimed as valvular heart disease), 
diabetes mellitus, and/or hypertension, were not manifested 
in the first postservice year, presumptive service connection 
for such chronic diseases under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 is not for consideration.  The 
veteran's own statements regarding a nexus between service 
and his valvular heart disease, diabetes mellitus, 
hypertension, and/or residuals of stomach surgery are not 
competent evidence.  As a layperson, he is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of any competent evidence of a nexus between 
the veteran's valvular heart disease, diabetes mellitus, 
hypertension, and/or residuals of stomach surgery and his 
military service, service connection for such disabilities is 
not warranted.  See Hickson, 12 Vet. App. at 253.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply, as the preponderance of the evidence is 
against these claims.

Regarding the claim of service connection for 
hypercholesterolemia, it is significant that high 
cholesterol, or hypercholesterolemia, is, by definition, an 
abnormally high level of cholesterol in the blood.  See 
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
High cholesterol of itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  In other words, 
hypercholesterolemia is a laboratory finding and, in and of 
itself, is not a disability for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  Furthermore, the term 
"disability" refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence 
of record suggesting that hypercholesterolemia causes the 
veteran any impairment of earning capacity.  While 
hypercholesterolemia may be evidence of underlying disability 
or may later cause disability, service connection may not be 
granted for the laboratory finding itself.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim [of service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
see 38 U.S.C.A. §§ 1110, 1131.  

Inasmuch as the veteran does not have a current disability 
manifested by hypercholesterolemia for which service 
connection may be granted, there is no legal basis to grant 
this claim.  The law is dispositive, and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

Service connection for a heart disorder (claimed as valvular 
heart disease) is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.

Service connection for residuals of stomach surgery is 
denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


